DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 11/16/2021.
Claims 1-20 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-2, 4-11 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2020/0107346 A1) in view of Seo et al. (US 2020/0045569 A1).
Regarding claim 1, Bagheri teaches a method comprising: 
monitoring a first downlink control channel candidate associated with scheduling a first downlink data channel in a first control resource set (UE monitoring DL assignment with scheduled sTTI in multi-sTTI assignment  “In the first scheduled sTTI, the eNB can send, such as rate match, the sPDSCH in the allocated resources for sPDSCH in that sTTI excluding the resources, such as REs, RBs, or RBGs, where multi-sTTI assignment was sent. In next scheduled sTTIs, such as sTTIs of the scheduled multi-sTTIs other than the sTTI in which DL multi-sTTI assignment is received, the UE can still monitor for DL assignments/UL grants or only monitor UL grants” see Bagheri: ¶[0069]; Fig.11 RB 9-11); 
monitoring a second downlink control channel candidate associated with scheduling a second downlink data channel in a second control resource set (UE monitoring DL assignment with scheduled sTTI in multi-sTTI assignment  “In the first scheduled sTTI, the eNB can send, such as rate match, the sPDSCH in the allocated resources for sPDSCH in that sTTI excluding the resources, such as REs, RBs, or RBGs, where multi-sTTI assignment was sent. In next scheduled sTTIs, such as sTTIs of the scheduled multi-sTTIs other than the sTTI in which DL multi-sTTI assignment is 
receiving at least one downlink assignment associated with the first downlink control channel candidate or the second downlink control channel candidate (receiving downlink resource allocation from a network belongs to the set of scheduled TTIs “At 1310, a resource allocation assignment for a set of scheduled TTIs can be received from a network in a first TTI belonging to the set of scheduled TTIs” see Bagheri: Fig.13 step 1310);
in response to the at least one downlink assignment comprising a first downlink assignment associated with the first downlink control channel candidate (At 1340, the first downlink user data corresponding to at least a first transport block in the first and the second sets of resources in the first TTI can be received see Bagheri: Fig.13 Step 1340; ¶[0087]):
determining a first downlink data channel allocation comprising resources allocated to a first downlink data channel based on the first downlink assignment (At 1320, a first set of resources for receiving a first portion of a first downlink user data in the first TTI can be determined based on the resource allocation assignment see Bagheri: Fig.13 step 1320); 
0085]), the first set of orthogonal frequency-division multiplexing symbols, and the second set of orthogonal frequency- division multiplexing symbols (sTTI index pattern 1 and 2 in OFDM symbols per subframe in ODFM symbol sTTI configuration see Bagheri: ¶[0041]; Fig.14); and 
decoding the first downlink data channel (decode first control message using a first DCI size see Bagheri: ¶[0110]); and 
51Lenovo Docket No. SMM920180071-US-NPKB&A Docket No. 1425.2.331in response to the at least one downlink assignment comprising a second downlink assignment associated with the second downlink control channel candidate (receive the second downlink user data “At 1370, the second downlink user data corresponding to at least a second transport block in the third and the fourth sets of resources in the second TTI can be received see Bagheri: Fig.13; Step 1370”): 
determining a second downlink data channel allocation comprising resources allocated to a second downlink data channel based on the second downlink assignment (At 1350, a third set of resources for receiving a first portion of a second downlink user data in a second TTI belonging to the set of scheduled TTIs can be determined based on the resource allocation assignment see Bagheri: Fig.13 Step 1350; ¶[0088]); 

decoding the second downlink data channel (decode second control message using a second DCI format see Bagheri: ¶[0110]).  
	Bagheri does not explicitly teaches wherein the first downlink data channel has a corresponding first transmission configuration index state and the second downlink data channel has a corresponding second transmission configuration index state. 
	However, Seo teaches the wherein the first downlink data channel has a corresponding first transmission configuration index state and the second downlink data channel has a corresponding second transmission configuration index state (monitorging PDCCH candidate in multiple CORESET and assigning priority to CORESET index corresponding to resource “By assigning priority to a CORESET index or search space set index, Rx beam to be applied to the corresponding resource may be determined. For example, a UE may configure an Rx beam based on a CORESET with the lowest (or highest) CORESET index or the TCI state of a CORESET associated with the lowest search space set index” see Seo: ¶[0181]; ¶[0187]; ¶0198]) in order to improve 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Bagheri to include (or to use, etc.) wherein the first downlink data channel has a corresponding first transmission configuration index state and the second downlink data channel has a corresponding second transmission configuration index state set as taught by Seo in order to improve mobile broadband communication over exist radio access technology using monitoring control signals (see Seo: ¶[0003]).
Regarding claim 2, the modified Bagheri taught the method of claim 1 as described hereinabove. Bagheri further teaches wherein the first demodulation reference signal symbol location and the second demodulation reference signal symbol location are the same location (first DMRS and second DMRS based on the first resource assignment in the First TTI see Bagheri: Fig.14 steps 1420-1430 and 1470-1480; ¶0100-0101]).  
Regarding claim 4, the modified Bagheri taught the method of claim 1 as described hereinabove. Bagheri further teaches wherein the first set of orthogonal frequency-division multiplexing symbols and the second set of orthogonal frequency-division multiplexing symbols have a different number of orthogonal frequency-division multiplexing symbols (different configuration DL sTTI pattern such as 2-symbols sTTI or 3 Symbol see Bagheri: ¶[0040-0041]).  
Regarding claim 5, the modified Bagheri taught the method of claim 1 as described hereinabove. Bagheri further teaches wherein the first downlink data channel 
Regarding claim 6, the modified Bagheri taught the method of claim 1 as described hereinabove. Bagheri further comprising: determining a control resource set of the first control resource set and the second control resource set that ends in a later orthogonal frequency-division multiplexing symbol (UE2 UL sPDCCH and UE 3 UL sPDCCH ends in OFDM symbol 9-12 see Bagheri: Fig.3); determining a first demodulation reference signal symbol associated with the first downlink data channel that occurs immediately after the control resource set; and determining a second demodulation reference signal symbol associated with the second downlink data channel that occurs immediately after the control resource set (At 1470, the first portion of the first downlink user data in the first set of resources can be demodulated based on the first DMRS. At 1480, the second portion of the first downlink user data can be demodulated based on the second DMR see Bagheri: Fig.,14 step 1470-1480; ¶[0101]).  
Regarding claim 7, the modified Bagheri taught the method of claim 1 as described hereinabove. Bagheri further comprising determining a physical uplink control channel resource for sending an acknowledgement in response to the first downlink data channel and the second downlink data channel (ACK/NAKs acknowledgment in response to short TTI downlink transmission “The sPUCCH can carry Hybrid ARQ ACK/NAKs in response to short TTI downlink transmission, and can carry Scheduling Request (SR), and possibly CSI reports” see Bagheri:¶[0036]), wherein the physical uplink control channel resource is determined based on a frequency location of the at 
Regarding claim 8, the modified Bagheri taught the method of claim 7 as described hereinabove. Bagheri further teaches wherein the at least one downlink assignment comprises the first downlink assignment and the second downlink assignment, and wherein: a first starting control channel element index of the first downlink control channel candidate is in a first half of a first control channel element index of the first control resource set and a second starting control channel element index of the second downlink control channel candidate is in a first half of a second control channel element index of the second control resource set (DMRS in sTTI n split the slots into 2 which is half of sTTI n see Bagheri: Fig.9); or the first starting control channel element index is in a second half of the first control channel element index and the second starting control channel element index is in a second half of the second control channel element index.  
Regarding claim 9, the modified Bagheri taught the method of claim 7 as described hereinabove. Bagheri further teaches wherein a first number of control channel elements in the first set of control channel elements is different from a second number of control channel elements in the second set of control channel elements (different OFDM symbol sTTI configuration such as 2/3 symbols see Bagheri: ¶[0077-0078]).  
Regarding claim 10, the modified Bagheri taught the method of claim 7 as described hereinabove. Bagheri further teaches wherein the at least one downlink assignment comprises the first downlink assignment and the second downlink assignment, and the physical uplink control channel resource is determined based on the frequency location of the first downlink assignment (demodulation the first and second portion of downlink based on first and second DMRS, where DMRS based on determined a resource location see Bagheri: Fig14 steps 1440-1480; ¶[0100-0101]; ¶[0083]).  
Regarding claim 11, the modified Bagheri taught the method of claim 1 as described hereinabove. Bagheri further teaches wherein the first downlink assignment and the second downlink assignment have the same content (sets of resources based on time/frequency location which can be sPDSCH see Bagheri: ¶[0083]).
Regarding claim 16, claim 16 is rejected for the same reason as claim 1 as described hereinabove. Claim 16 recites an apparatus (Apparatus see Bagheri: Fig.16 element 1600) that perform the same functionalities of method of claim 1.
Regarding claim 17, claim 17 is rejected for the same reason as claim 6 as described hereinabove.
Regarding claim 18, claim 18 is rejected for the same reason as claim 7 as described hereinabove.
Regarding claim 19, claim 19 is rejected for the same reason as claim 8 as described hereinabove.
Regarding claim 20, claim 20 is rejected for the same reason as claim 10 as described hereinabove.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2020/0107346 A1) in view of Seo et al. (US 2020/0045569 A1) and further in view of Jung et al. (US 2018/0132264 A1).
Regarding claim 3, the modified Bagheri taught the method of claim 1 as described hereinabove. The modified Bagheri does not explicitly teaches wherein at least one of the first downlink data channel allocation and the second downlink data channel allocation collides with resources reserved for at least one of the first control resource set and the second control resource set.  
However, Jung teaches the wherein at least one of the first downlink data channel allocation and the second downlink data channel allocation collides with resources reserved for at least one of the first control resource set and the second control resource set (collision 960 with UE1 and UE3 see Jung: Fig.9B; ¶[0169]) in order to avoid collision see Jung: ¶[0169]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Bagheri to include (or to use, etc.) wherein at least one of the first downlink data channel allocation and the second downlink data channel allocation collides with resources reserved for at least one of the first control resource set and the second control resource set as taught by Jung in order to avoid collision see Jung: ¶[0169]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


January 10, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478